■Warner, C. J.
This case is brought before this Court upon a written agreement of the counsel of the parties, alleging that certain errors were committed by the Court below, without any certificate of the presiding Judge as required by the 4161st section of the Code. To allow a case to be heard in this Court upon the agreement of the counsel, as to the alleged errors committed in the Court below, without the sanction of the presiding Judge, might do him great injustice. Before a case can be heard in this Court upon such an agreement for alleged error, it must first receive the sanction of the presiding Judge that it is true.
There being no certificate of the presiding Judge as to what he did decide in the Court below, or whether this agreement of the counsel is true and consistent with what transpired before him, the case must be dismissed.